DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, J. et al. (US 20140347014) .

Lee was cited by Applicant on the Information Disclosure Statement received July 24, 2020.

As for claims 1, and 7-9, Lee discloses the invention as claimed, including:

a plurality of slave controllers electrically coupled to the plurality of battery modules one- to-one [Figs. 2-3; paragraphs 0044-0045]; and 
a master controller wirelessly coupled to each slave controller so as to be able to communicate with each slave controller [abstract; figs. 2-4], wherein each slave controller includes: 
an operational parameter measurement circuit configured to measure an operational parameter of the battery module electrically coupled to said slave controller [paragraphs 0003, 0037];
a power supply configured to output an operating voltage using electrical energy stored in the battery module electrically coupled to said slave controller [figs. 2-4, 8];
a wireless communication circuit configured to wirelessly transmit a sensing signal indicating the measured operational parameter to the master controller using the operating voltage [figs. 2-4, 8; paragraph 0037]; and 
one or more processors operably coupled to the operational parameter measurement circuit, the power supply and the wireless communication circuit, and configured to control outputting a first control signal to the wireless communication circuit when the measured operational parameter is outside of a predetermined normal range [abstract; paragraph 0037, 004, 0045 ], wherein the wireless communication circuit is configured 
wherein the master controller is configured to turn off the at least one relay when the fault signal is received from at least one of the plurality of slave controllers [paragraph 0046; fig. 9a].  
7. (original) The wireless battery management system according to claim 1, wherein the operational parameter is a temperature of the battery module, a module voltage of the battery module or a cell voltage of each battery cell included in the battery module [paragraph 0037].  
8. (currently amended) A battery pack comprising the wireless battery management system according to claim 1 [abstract].  
9. (original) A method for protecting a battery pack using a wireless battery management system for the battery pack including a plurality of battery modules and at least one relay [see as cited in claim 1], the wireless battery management system including a plurality of slave controllers electrically coupled to the plurality of battery modules one-to-one [see as cited in claim 1], and 
a master controller wirelessly coupled to each slave controller so as to be able to communicate with each slave controller [see as cited in claim 1], the method comprising: 
measuring, by each slave controller, an operational parameter of the battery module [see as cited in claim 1]; 

wirelessly transmitting, by each slave controller, a fault signal to the master controller when the measured operational parameter is outside of a predetermined normal range [see as cited in claim 1]; 
inactivating, by each slave controller, a wireless communication function of each slave controller when the measured operational parameter is outside of a predetermined safety range, the safety range being wider than the normal range [see as cited in claim 1]; and 
turning off, by the master controller, the at least one relay when the fault signal is received from at least one of the plurality of slave controllers or when the wireless communication function of at least one of the plurality of slave controllers is inactivated for a time corresponding to a threshold count or longer [see as cited in claim 1; paragraphs 0044].   

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:

one or more processors are configured to output a second control signal to the power supply when the measured operational parameter is outside of a predetermined safety range, the safety range being wider than the normal range, and the power supply one or more processors.  
4. (currently amended) The wireless battery management system according to claim 1, wherein the master controller is configured to: calculate a number of slave controllers capable of wireless communication with the master controller from the plurality of slave controllers, and turn off the at least one relay when the calculated number is equal to or less than a threshold number.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 5, 2021